Citation Nr: 1536625	
Decision Date: 08/27/15    Archive Date: 09/04/15	

DOCKET NO.  07-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1.  Entitlement to service connection for Agent Orange exposure.

2.  Entitlement to service connection for drug abuse.

3.  Entitlement to service connection for alcoholism.

4.  Entitlement to service connection for atrophy including as secondary to herbicide exposure.

5.  Entitlement to service connection for ichthyosis, including as secondary to herbicide exposure.

6.  Entitlement to service connection for a skin condition (claimed as eczema and cancerous and precancerous lesions on the face and body), including as secondary to herbicide exposure.

7.  Entitlement to service connection for an eye condition (claimed as vision and exploding blood vessels in both eyes), including as secondary to herbicide exposure.

8.  Entitlement to service connection for a prostate condition (claimed as elevated prostate-specific antigen (PSA), enlarged prostate, and prostate cancer) including as secondary to herbicide exposure.

9.  Entitlement to service connection for hypertension, (claimed and/or adjudicated as high blood pressure, cardiovascular disease, arteriosclerosis, and ischemic heart disease (IHD)), as secondary to herbicide exposure.

10.  Entitlement to service connection for hypothyroidism (claimed as thyroid), including as secondary to herbicide exposure.

11.  Entitlement to service connection for a gastrointestinal condition (claimed and/or adjudicated as gastroesophageal reflux disease (GERD), acid reflux, stomach condition, chronic indigestion, irritable stomach, digestive condition, chronic constipation, and bowel problems), including as secondary to herbicide exposure.

12.  Entitlement to service connection for a right knee condition (claimed as torn cartilage, right knee), including as secondary to herbicide exposure.

13.  Entitlement to service connection for arthritis of the bilateral hips, including as secondary to herbicide exposure.

14.  Entitlement to service connection for arthritis of the bilateral feet, including as secondary to herbicide exposure.

15.  Entitlement to service connection for low back condition (claimed as scoliosis/slipped disc/chronic back pain), including as secondary to herbicide exposure.

16.  Entitlement to service connection for an acquired psychiatric disorder (claimed as mental disorder, anxiety, panic attacks, mental stress, emotional stress, and psychiatric interventions).

17.  Entitlement to service connection for arthritis of multiple joints, including as secondary to herbicide exposure.

18.  Entitlement to service connection for cartilage condition (claimed as deteriorating cartilage in all joints and disappearing cartilage), including as secondary to herbicide exposure.

19.  Entitlement to service connection for bilateral wrist injuries and related nerve damage.

20.  Entitlement to service connection for arthritis of the bilateral hands, including as secondary to herbicide exposure.

21.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

22.  Entitlement to service connection for a respiratory disability (claimed as chronic obstructive pulmonary disease (COPD), asthma, and bronchitis), including as secondary to herbicide exposure.

23.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

24.  Entitlement to an effective date prior to August 17, 2010, for service connection of tinnitus.

25.  Eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.

26.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

27.  Entitlement to non-service connected pension (NSC pension).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006, July 2009, September 2010, and January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The September 2006 rating decision denied entitlement to: service connection for PTSD, mental disorder (claimed as anxiety, panic attacks, mental stress, emotional stress, and psychiatric interventions), drug abuse, alcoholism, Agent Orange exposure, right and left wrist injuries, and nerve damage; NSC pension; DEA eligibility; and TDIU.  The July 2009 rating decision denied entitlement to service connection for COPD, arthritis of multiple joints, cartilage condition (claimed as deteriorating cartilage and disappearing cartilage), elevated PSA, enlarged prostate, prostate cancer (claimed as probable prostate cancer), skin condition (claimed as cancerous and precancerous lesions on face and body), ichthyosis, eczema, eye condition (claimed as vision and exploding blood vessels in both eyes), low back condition (claimed as scoliosis/slipped disc/chronic back pain), bronchitis, right knee condition (claimed as torn cartilage of the right knee), GERD (claimed as acid reflux), stomach condition (claimed as chronic indigestion and irritable stomach), digestive condition (claimed as constipation and bowel problems), high blood pressure, hypothyroidism (claimed as thyroid), asthma, and arthritis of the bilateral hips, hands, and feet.  The September 2010 rating decision granted service connection for tinnitus, assigning an initial evaluation of 10 percent effective August 17, 2010, and hearing loss, assigning an initial noncompensable evaluation effective August 23, 2005.  The January 2012 rating decision denied entitlement to service connection for IHD (claimed as cardiovascular disease and arteriosclerosis) and atrophy.

In the above decisions, the Veteran has claimed and the RO has adjudicated 40 separate issues.  The United States Court of Appeals for Veterans Claims (Court) has held that "a claimant's identification of the benefit sought does not require any technical precision."  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission."  (citations omitted)); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record).  Several of the issues are duplicative and/or related to the same claimed disease process or disability.  As a result, the Board has recharacterized and consolidated some of the issues as reflected on the title page.

The Veteran explicitly raised the issues of entitlement to service connection for spinal stenosis (August 2011 submission), fibromyalgia (September 2011 submission), a lump in the right breast secondary to herbicide and/or asbestos exposure (February 2013); and entitlement to a wheelchair (February 2013 submission).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Exposure to Agent Orange is not a disability.  

2.  The preponderance of the evidence shows neither a current disability of drug abuse nor that drug abuse is secondary to a service-connected disability.

3.  The preponderance of the evidence shows neither a current disability of alcoholism nor that alcohol abuse is secondary to a service-connected disability.

4.  The preponderance of the evidence does not show a currently diagnosed disability of atrophy.

5.  The preponderance of the evidence does not show that the Veteran has presumptive exposure to herbicides, including Agent Orange, nor is there competent evidence of exposure to such.

6.  The evidence shows that the Veteran's ichthyosis pre-existed service and was not aggravated by service.

7.  The preponderance of the evidence shows that a skin condition was not present in service and is not related to service or to an incident of service origin.

8.  The preponderance of the evidence shows that an eye condition, other than refractive error, was not present in service and is not related to service or to an incident of service origin.

9.  The preponderance of the evidence shows that a prostate condition, including elevated PSA, enlarged prostate, and prostate cancer, was not present in service and is not related to service or to an incident of service origin.

10.  The preponderance of the evidence shows that hypertension, claimed as high blood pressure, arteriosclerosis, and cardiovascular disease) was not present in service or within one year of separation and is not related to service or to an incident of service origin.

11.  The preponderance of the evidence shows that hypothyroidism (claimed as thyroid) was not present in service or within one year of separation and is not related to service or to an incident of service origin.

12.  The preponderance of the evidence shows that the Veteran's only currently diagnosed gastrointestinal condition is GERD, and that it was not present in service and is not related to service or to an incident of service origin.

13.  The preponderance of the evidence shows that a right knee condition was not present in service and is not related to service or to an incident of service origin.

14.  The preponderance of the evidence shows that arthritis of the bilateral hips was not present in service or within one year of separation and is not related to service or to an incident of service origin.

15.  The preponderance of the evidence shows that arthritis of the bilateral feet was not present in service or within one year of separation and is not related to service or to an incident of service origin.

16.  The preponderance of the evidence shows that a low back condition, including scoliosis, slipped disc, and chronic back pain, was not present in service and is not related to service or to an incident of service origin.

17.  A personality disorder is not a disease or injury for the purposes of service connection.

18.  The Veteran's pedophilia is the product of intentional wrongdoing with wanton and reckless disregard of its probable consequences.

19.  The preponderance of the evidence shows that the Veteran's social phobia was not present in service and is not related to service or to an incident of service origin.

20.  The preponderance of the evidence does not show currently diagnosed arthritis in any joints other than the cervical spine, hips, and feet.

21.  The preponderance of the evidence shows that arthritis of the cervical spine was not present in service or within one year of separation and is not related to service or to an incident of service origin.

22.  The preponderance of the evidence does not show a currently diagnosed disability of a cartilage condition, deteriorating cartilage, or disappearing cartilage.

23.  The preponderance of the evidence does not show a currently diagnosed disability of the bilateral wrists, bilateral hands, or related nerve damage.

24.  The preponderance of the evidence does not show a currently diagnosed disability of PTSD.

25.  During the appeal period, the preponderance of the evidence shows that the Veteran has had, at worst, Level I hearing in the right ear and Level II hearing in the left ear.

26.  A claim of entitlement to service connection for tinnitus was not received prior to August 17, 2010.

27.  The Veteran does not have a permanent total service-connected disability.

28.  The preponderance of the evidence shows that the Veteran's service-connected disabilities (tinnitus and hearing loss) do not preclude him from securing and maintaining substantially gainful employment.

29.  The Veteran is incarcerated for the conviction of a felony, and has no spouse or minor children.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Agent Orange exposure are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for drug abuse are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for alcoholism are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for atrophy have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for ichthyosis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1116, 1153, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).

6.  The criteria for service connection for a skin condition, including eczema and cancerous and precancerous lesions on the face and body, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for an eye condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for service connection for a prostate condition (claimed as elevated PSA, enlarged prostate, and prostate cancer) have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2015).

9.  The criteria for service connection for hypertension (claimed as high blood pressure, arteriosclerosis, and cardiovascular disease) have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

10.  The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

11.  The criteria for service connection for a gastrointestinal condition, including GERD, acid reflux, chronic indigestion, irritable stomach, chronic constipation, and bowel problems, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

12.  The criteria for service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

13.  The criteria for service connection for arthritis of the bilateral hips have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

14.  The criteria for service connection for arthritis of the bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

15.  The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

16.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as pedophilia and social phobia, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

17.  The criteria for service connection for arthritis of multiple joints, including the cervical spine, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

18.  The criteria for service connection for a cartilage condition, including deteriorating cartilage and disappearing cartilage, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

19.  The criteria for service connection for bilateral wrist injuries and related nerve damage have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

20.  The criteria for service connection for arthritis of the bilateral hands have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

21.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

22.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); §38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

23.  An effective date prior to August 17, 2010, for the grant of service connection for tinnitus is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

24.  The criteria for eligibility for DEA benefits under 38 U.S.C. Chapter 35 are not met.  38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2015).

25.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 

26.  The criteria for an award of NSC pension benefits are not met.  38 U.S.C.A. § 1505.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As to the issues of entitlement to service connection for alcoholism, drug abuse, refractive error (claimed as vision), NSC pension benefits, and personality disorder; entitlement to an earlier effective date for tinnitus; and eligibility for DEA benefits, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duty to notify and assist is necessary with respect to these issues.  Mason v. Principi, 16 Vet. App. 129 (2002).

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

As to the issue of an initial compensable rating for hearing loss, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the issues of entitlement to service connection for PTSD and mental condition, the duty to notify was satisfied by way of a letter sent to the Veteran in August 2005 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional letters were sent in November 2005 addressing wrist injuries and related nerve damage.  A letter sent in March 2006 addressed TDIU and provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A letter sent to the Veteran in August 2008 satisfied the duty to notify as to the issue of entitlement to service connection for Agent Orange exposure.  The duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 for the issues of entitlement to service connection for a skin condition, exploding blood vessels in both eyes, prostate condition, hypothyroidism, hypertension, gastrointestinal condition, right knee condition, arthritis of the bilateral hips/feet/multiple joints, cartilage condition, and low back condition.  As to the issues of entitlement to service connection for IHD (claimed as cardiovascular disease and arteriosclerosis) and atrophy, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2010.  

While the August 2008 letter was issued after the initial September 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant notice letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the August 2008 letter was issued, the Veteran's claim was readjudicated in the September 2009 rating decision and the September 2010 and February 2013 supplemental statements of the case.  Therefore, any defect with respect to the timing of the notice has been cured.  

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of STRs, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified post-service VA and private treatment records have been obtained and considered.  The Veteran identified private treatment records dated in the late 1980s from a Dr. Egge and Maricopa County Correctional Health Services.  VA attempted to obtain these records but in September 2006 and June 2006, respectively, was informed by the providers that the records were unavailable.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided a VA examination in August 2010 that included a general medical evaluation and also evaluated mental health, hearing loss, hypertension, gastrointestinal condition, wrists, hands, hips, feet, joints, cervical spine and TDIU.  The Board finds that the resulting report is adequate, as the examiner reviewed the claims file and treatment records, examined the Veteran in person, discussed his medical history, described his disabilities and symptoms in detail, and provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his claims of entitlement to service connection for Agent Orange exposure, skin condition, exploding blood vessels in both eyes, prostate condition, atrophy, right knee condition, nerve damage, or low back condition.  However, as his service and post-service treatment records fail to suggest: a currently diagnosed disability of Agent Orange exposure, nerve damage, or atrophy; that hypertension or hypothyroidism manifested within one year of service; or a nexus between service and any of these claimed conditions, VA's duty to provide an examination has not been triggered.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

During the appeal period, the Veteran was provided with VA audiological examinations in August 2010 and February 2013.  In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Further, in Martinak the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, both of the VA examinations were conducted by audiologists, utilized the Maryland CNC test, and described the functional impact on daily activities.  Thus, the Board finds that the examination reports are adequate.  The Veteran has not reported, nor does the record show, that his service-connected hearing loss has worsened in severity since the most recent examination in 2013.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

II.  General legal principles

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service connection claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including endocrinopathies, cardiovascular disease (arteriosclerosis and hypertension), and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  


A.  Agent Orange exposure

"Agent Orange exposure" in and of itself, is not a diagnosed disability for which service connection is available.  As Congress has limited entitlement to service connection to cases where there is a current disability, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Brammer; Gilbert.

The Veteran's claims of entitlement to service connection for other disabilities as due to herbicide exposure are discussed separately herein.  

B.  Drug abuse and alcoholism

The evidence shows that the Veteran does not have a current disability of drug or alcohol abuse.  In the absence of proof of a present disability, there can be no valid claim.  Brammer.

In a December 1976 VA treatment record, private treatment records dated in January 1990 and September 1990, an August 2010 VA examination, and an undated court document, the Veteran consistently reports that he used drugs from 1963 to 1973.  He used marijuana for the entire period, methamphetamine from 1969 to 1973, and also experimented with LSD and peyote.  However, he consistently denies any drug use since 1973.  

Similarly, VA treatment records dated in December 1976 and July 1977, a January 1990 private treatment record, a June 1990 lay statement from his mother, the August 2010 VA examination report, and an undated court document show that the Veteran began drinking as a teenager prior to service but that he has not had any alcohol since 1977.

The Veteran filed his claim for service connection for drug use and alcoholism in 2006, however there is no evidence that he has a current disability of drug or alcohol abuse.  McClain, 21 Vet. App. at 321.  

Moreover, service connection on a direct basis for substance abuse is precluded.  There is a limited exception to this doctrine when there is clear medical evidence establishing that alcohol or drug abuse was acquired as secondary to a service-connected disability, itself not due to willful misconduct.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, there is no evidence that the alcohol or drug abuse disorders were secondary to a service-connected disability.  Thus the limited exception to the doctrine does not apply and there is no entitlement under the law to the benefit sought.  Accordingly, the claims of entitlement to service connection for alcohol and drug abuse must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

C.  Atrophy

The medical evidence contains no diagnoses of atrophy.  The Veteran has not identified any diagnosis or treatment for atrophy.  As Congress has limited entitlement to service connection to cases where there is a current disability, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Brammer; Gilbert.

D.  Herbicide exposure

The Veteran claims entitlement to service connection for multiple disabilities as secondary to herbicide exposure.  Specifically, in his July 2008, March 2009, August 2010, September 2010 and February 2011 claims and lay submissions the Veteran specifically asserted that ichthyosis, eczema, cancerous and precancerous lesions on the face and body, elevated PSA, enlarged prostate, prostate cancer, hypothyroidism (claimed as thyroid), hypertension (claimed as high blood pressure, arteriosclerosis, and cardiovascular disease), gastrointestinal condition (claimed as acid reflux, stomach condition, chronic indigestion, irritable stomach, digestive condition, chronic constipation, and bowel problems), right knee condition (claimed as torn cartilage, right knee), exploding blood vessels in both eyes, arthritis in the hips/joints/hands/feet/multiple joints, cartilage condition, and low back condition (claimed as scoliosis/slipped disc/chronic back pain) are the result of exposure to Agent Orange.

Service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran has not asserted, nor does the evidence show, that he set foot on land in the Republic of Vietnam.  There is no evidence that he served in other locations involving duty or visitation in Vietnam.  Rather, he contends that he was exposed to herbicide when he served aboard the Navy ship U.S.S. Mahan six miles off the coast of the Republic of Vietnam between 1970 and 1973 (see lay submissions received in November 2010 and February 2013).

When a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the Veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the Veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier.  VA Adjudication Manual, M21-1, IV.ii.2.C.10.k [M21-1].  

VA's Compensation and Pension Service has identified a number of Navy and Coast Guard ships which meet these requirements and are subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The U.S.S. Mahan is identified twice on these lists; however, it is specifically for dates that precede the Veteran's active service (i.e., October 24-28, 1962 and October 6, 1968).

It is clear to the Board that the Veteran asserts that serving six miles off the coast of the Republic of Vietnam should be given the same presumption that service on the landmass or in the inland waters of Vietnam is given.  However, the Board is bound by the current regulations and based on the foregoing, the Board is unable to find that the Veteran in entitled to the presumption of herbicide exposure under the provisions at 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313; and M21-1, IV.ii.2.C.10.k.  Therefore, he is not eligible for presumptive service connection on the basis of herbicide exposure.  

The Veteran may still establish exposure to herbicide by a preponderance of the evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran asserts that he was six miles off the coast of Vietnam and that "we could see it in the air, smell it, taste it, see it in and on the water, feel it on our skin.  The winds and sea carried it out to our ship.  Ship's water purification plant turned this into drinking water and into bathing water."  (See November 2010 lay submission, January 2014 substantive appeal.)

Lay evidence may be competent on a variety of matters.  Jandreau, 492 F.3d at 1377 n.4.  However, the Veteran's lay testimony is not competent to establish that he saw, smelled, tasted, or felt herbicides (including Agent Orange) in the air or water.  The ability to identify Agent Orange on sight or smell is not within the ordinary knowledge a lay person.  This Veteran has not demonstrated any experience with herbicides or chemicals that would have allowed him to recognize it in service.  Moreover, he has provided no indication that he is competent to identify or distinguish the herbicides listed in 38 C.F.R. § 3.307(a)(6).  Bardwell, 24 Vet. App. 36.

Competent lay evidence may be used to substantiate the elements of a service connection claim.  Id.  If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).

In this case, the Veteran served on a Naval ship reportedly six miles off the coast of the Republic of Vietnam.  While the Veteran appears to sincerely believe that he smelled, tasted, and felt herbicides in the air, and saw them in the air and on the water, the Board finds that the identification of herbicides based on this reasoning is not within his ability as a lay person because he has not demonstrated the expertise that would enable him to make such an identification.  Thus, the Board finds that the Veteran's contention that he was exposed to herbicides is not a competent lay statement and is not entitled to probative weight.

Moreover, the JSRRC issued a memorandum in May 2009 confirming it has no evidence to support a veteran's claim of herbicide exposure during naval service offshore of the Republic of Vietnam.  M21-1, IV.ii.2.C.10.m.

As the Veteran's lay evidence is not competent to establish in-service herbicide exposure, and there is no other competent evidence offered in support of herbicide exposure in service, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service.  Therefore, service connection on the basis of herbicide exposure is not warranted for any claimed disability.  38 U.S.C.A. §§ 1116, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309(e), 3.313; Gilbert.


E.  Ichthyosis

As discussed above, the Board has found that the Veteran was not exposed to Agent Orange in service and this claim is denied on that basis.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran's February 1969 entrance medical examination noted "ichthyosis, generalized."  This is sufficient to show that ichthyosis pre-existed service and therefore the presumption of soundness does not apply to this disability.  

However, the Veteran may still establish service connection by showing evidence that the ichthyosis was aggravated by service.  A pre-existing injury or disease will be considered to have been aggravated by active service if there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2015).  

An April 1969 medical examination in the STRs shows the ichthyosis was "mild."  The January 1973 discharge medical examination notes "congenital ichthyosis NCD [not considered disabling]."  A VA treatment record dated in 1976 notes mild ichthyosis.  The Veteran has not actually asserted that his pre-existing ichthyosis was aggravated by service and the evidence shows that throughout service and for years thereafter, it was mild and not disabling.  Thus, the Board finds that service connection is not warranted on the basis of aggravation.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

F.  Skin condition, eye condition, prostate condition, hypertension, hypothyroidism, gastrointestinal condition, right knee condition, arthritis of the bilateral hips/feet, and low back condition

As discussed above, the Board has found that the Veteran was not exposed to herbicides (Agent Orange) in service and these claims are denied on that basis.

Consolidated issues

The Board has consolidated the issues of hypertension, high blood pressure, cardiovascular disease, arteriosclerosis, and ischemic heart disease into the single issue of hypertension.  The Veteran never actually claimed service connection for IHD; the RO used this term when it adjudicated his claims for arteriosclerosis and cardiovascular disease.  Moreover, the medical evidence contains no diagnoses of any IHD at any time.  In the absence of proof of a present disability, there can be no valid claim.  Brammer.  The Veteran's only current cardiovascular diagnosis is hypertension and it is clear from his submissions that this is the disability for which he intended to seek service connection when he filed claims for arteriosclerosis, cardiovascular disease, and high blood pressure.

The Board has also consolidated the issues of GERD, acid reflux, stomach condition, chronic indigestion, irritable stomach, digestive condition, chronic constipation, and bowel problems into the single issue of gastrointestinal condition.  The Veteran actually only claimed service connection for acid reflux, chronic indigestion, irritable stomach, chronic constipation, and bowel problems.  The RO adjudicated these claims as GERD, stomach condition, and digestive condition.  The evidence shows that the Veteran's only currently diagnosed gastrointestinal condition is GERD (see 2010 VA examination).  He had a diagnosis of diarrhea associated with drinking in December 1976 (see VA treatment record) and constipation in the late 1990s and early 2000s (see Arizona Department of Corrections (ADC) treatment records) but at the 2010 VA examination he denied constipation, diarrhea, abdominal pain, and bloody stools, and there is no credible lay or medical evidence of another diagnosed gastrointestinal condition since he filed the claim for service connection in July 2008.  Brammer.

Presumptive service connection 

The Board finds that the Veteran is not entitled to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309, as hypothyroidism, hypertension, and arthritis did not manifest within one year of separation from service.  The Veteran has not asserted, nor does the evidence show, that hypothyroidism, hypertension, or arthritis had its onset within one year of separation.  In fact, the evidence shows that hypothyroidism was diagnosed in 1976, three years after discharge.  (See 1976 VA treatment records, 2010 VA examination, ADC treatment records, and court documents.)  Hypertension was not diagnosed until 2005 at the earliest (see September 2006 ADC treatment record and 2010 VA examination).  Arthritis of the bilateral hips was first noted in August 2000 (see ADC treatment record), degenerative joint disease (DJD) of both feet was diagnosed in August 2010, and the Veteran reported an onset of hip and foot symptoms in 1998 (see 2010 VA examination).  38 U.S.C.A. §§ 1112, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309; Gilbert.  Presumptive service connection is not available for the other claimed disabilities discussed in this section, as they are not enumerated in 38 C.F.R. § 3.309.

Direct service connection 

Notwithstanding the foregoing presumption provisions, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee, 34 F.3d at 1044.  However, the Board finds that the preponderance of the evidence does not support a finding that service connection is warranted for any of these claimed disabilities under any other theory.

The Veteran's STRs show no complaints, symptoms, diagnoses, or treatment of eczema, lesions, eye condition, prostate condition, hypertension, hypothyroidism, GERD, right knee, bilateral hips, or low back condition during service and the Veteran does not contend otherwise.

As to bilateral feet, STRs show pes planus was noted at entry to service and the Veteran was treated for arch correction in July 1969.  However, there are no in-service complaints, symptoms, diagnoses, or treatment of the claimed disability of arthritis of the feet and the Veteran does not contend otherwise.

Evidence shows that the Veteran's only eye diagnoses during the appeal period were refractive error and posterior vitreous detachment (PVD).  (See ADC treatment records dated in January 1998, September 2005, March 2006, and October 2012.)  As a matter of law, service connection is unavailable for refractive error.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, III.iv.4.B.10(d).  Thus, the Board will not address this diagnosis further.  The Veteran claimed entitlement to service connection for "exploding blood vessels in both eyes."  ADC treatment records show that in July 2005, the Veteran complained of "blood in eye" and that he could see a red spot in his right eye, but objectively his sclera was white and there was no subconjunctival hemorrhage.  In a related September 2005 ophthalmology consult, he was diagnosed with PVD but there were no retinal breaks.  He was given a retinal detachment warning and instructed to return in one year.  At his March 2006 and October 2012 annual eye exams only refractive error was noted.  (See ADC treatment records)  The August 2010 VA examiner observed clear conjunctivae, white sclera, absence of nystagmus, and PERRL.

The Veteran has not contended that his eczema, lesions, PVD, prostate condition, hypertension, hypothyroidism, right knee condition, arthritis of the bilateral hips/feet, or low back condition have been recurrent since service.  Moreover, the first diagnosis of lesions on the face was in August 1997, more than 20 years following his service discharge (see ADC treatment records).  PVD was not diagnosed until September 2005.  The first mention of enlarged prostate was in April 1985 (see VA treatment record), the first diagnosis of elevated PSA occurred in January 2001, and the first mention of possible prostate cancer was in September 2012 (see ADC treatment records).  The first mention of the right knee appears in a December 1999 ADC treatment record when the Veteran twisted his knee getting down from a top bunk.  Arthritis of the bilateral hips was first noted in August 2000 (see ADC treatment record) and the Veteran reported an onset of hip symptoms in 1998 (see 2010 VA examination).  DJD of both feet was diagnosed in August 2010 and the Veteran reported an onset of bilateral foot symptoms in 1998 (see 2010 VA examination).  Complaint of low back pain is first noted to be present in December 1996 and degenerative disc disease of the low back is noted in November 2008 (see ADC treatment records).  All of these onset dates are well after his 1973 separation from service.  As discussed in the presumptive service connection section above, hypothyroidism and hypertension were not diagnosed until years after separation from service.

GERD (acid reflux) was first diagnosed in January 1998.  The Veteran reported at his 2010 VA examination that GERD had its onset in 1974, however the Board finds this report is not credible as it contradicts his report in a February 1999 ADC treatment record that he had not had acid reflux problems before.  Caluza v. Brown, 7 Vet. App.  at 511.  

In conclusion, there is no probative lay or medical evidence that associates eczema, lesions, PVD, prostate condition, hypertension, hypothyroidism, GERD, right knee condition, arthritis of the bilateral hips/feet, or low back condition with any incident of service.  Thus, service connection is not warranted on any basis and these claims must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert.

G.  Acquired psychiatric disorder

The Veteran's claim for entitlement to service connection for a mental disorder (claimed as anxiety, panic attacks, mental stress, emotional stress, and psychiatric interventions) was received on July 13, 2005.  Thus in order to be entitled to service connection for this issue, the evidence must show an acquired psychiatric disorder diagnosed on or after that date.  McClain, 21 Vet. App. at 321; Brammer, 3 Vet. App. 223.  The Board notes that the distinct issue of entitlement to service connection for PTSD is discussed separately in this decision.

The evidence shows that the Veteran's only psychiatric diagnoses since July 13, 2005, are: social phobia, pedophilia, and personality disorder not otherwise specified.  (See August 2010 VA examination report and ADC treatment records.)  

Personality disorders are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  As to the diagnosis of pedophilia, the law provides that no compensation shall be paid for a disability that is a result of the appellant's own willful misconduct.  38 U.S.C.A. § 1110.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  The Veteran has been incarcerated since 1989 for offenses related to child molestation.  As such, the Board finds that the Veteran's pedophilia is the result of his own willful misconduct.  38 C.F.R. §§ 105(a), 3.301(b).  Consequently, service connection is not available for these two diagnoses.

Thus the only currently diagnosed psychiatric disability for which service connection may be available is social phobia, diagnosed by the 2010 VA examiner.  The VA examiner did not attribute the social phobia to the Veteran's service, but rather stated that it "is characterized by his anticipatory anxiety in various social situations and feeling 'shamed.'"

Since July 2005, ADC treatment records contain very few references to mental health.  A mental health intake form dated on July 15, 2005, found that no referral for mental health services was indicated, as the Veteran had not been prescribed medication since 2003.  In April 2006 a mental health assessment affirmatively found "no psych diagnosis" and in August 2006 it was noted that he was receiving no current mental health treatment.  In March 2007 the Veteran complained of an inability to breathe and was assessed to be anxious.  However, he also reported that he had panic attacks and "my whole body locks up and I have trouble moving.  They last for several days."  A diagnosis was deferred because the Veteran's "reports of panic attacks appear highly atypical."  In July 2009, a psychiatric nurse follow-up mental health note stated, "Has had anxiety and anger issues since filing VA claim."  In August 2009 he reported "nightmares and flashbacks regarding past combat" but he had been asymptomatic for six years.  He was prescribed Buspar for a diagnosis of "probably PTSD" (discussed later in this decision).  In May 2010, he reported feeling better after stopping Buspar and the ADC mental health treatment plan was reviewed.  The Veteran's progress was that he reported no mental health symptoms.  As a result, the problem was discontinued and the psychologist stated that the goal (decreased frequency of nightmares and flashbacks) was achieved.  At the August 2010 VA examination, he reported panic attacks but did not meet the criteria for a diagnosis of panic disorder.  The day after the VA examination, the Veteran was seen by an ADC psychologist, who assessed that the Veteran "appears to be seeking ADA designation for secondary gain through the VA."  In August 2011 the Veteran told the ADC psychiatrist that he did not need psychiatric care and requested no medication and reported no complaints.  He appeared to be clinically stable and was assessed to be symptom-free.  In February 2012 ADC mental health personnel determined that no mental health services or medications were necessary.

The Veteran's STRs show no psychiatric complaints, symptoms, diagnoses, or treatment during service and the Veteran does not contend that he had symptoms or treatment in service.  Rather, he contends that his claimed psychiatric disability had a delayed onset and stems from being under fire in the Gulf of Tonkin, seeing human remains, and seeing individuals killed when he served on the U.S.S. Mahan during the Vietnam era (see October 2005 lay submission).

Lay evidence may be competent on a variety of matters.  Jandreau, 492 F.3d at 1377 n.4.  The Veteran is competent to testify to his psychiatric symptoms.  However, the Veteran's lay testimony is not competent to establish that his current social phobia is a result of any incident of his military service.  If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph, 590 F.2d at 846.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of social phobia falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n. 4.  Evidence has not been submitted to show that the Veteran has the medical expertise to provide a probative opinion regarding the etiological relationship between his social phobia and any incident of service, and the issue of whether social phobia was caused by an incident in service is too complex to be within the common knowledge of a non-expert such as the Veteran.  Thus, the Board accords his statements regarding the cause of his social phobia no probative value.

The Veteran has also contended that service connection is warranted for an acquired psychiatric disorder as a chronic disability that he has suffered since service.  However, social phobia is not an enumerated chronic disease under 38 C.F.R. § 3.309(a).  Thus, service connection is not available under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.307.

In conclusion, there is no competent and probative lay or medical evidence that associates social phobia with any incident of service.  Therefore there is no basis to grant service connection.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and the claim must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert.

H.  Arthritis of multiple joints and cartilage condition

As discussed above, the Board has found that the Veteran was not exposed to herbicides (Agent Orange) in service and these claims are denied on that basis.

The medical evidence contains no treatment or diagnosis of any cartilage or joint condition, other than those of the cervical spine, bilateral hips, and bilateral feet.  The issues of entitlement to service connection for arthritis of the hips and feet are addressed elsewhere in this decision.

The Veteran's STRs contain an April 1969 Report of Medical History in which the Veteran reported that on June 8, 1966 (prior to service) he was in a motor vehicle accident (MVA) and broke his 7th cervical vertebra.  His separation examination, conducted in January 1973, showed normal neck and spine and his STRs contain no complaints, symptoms, diagnoses, or treatment during service related to the cervical spine.  The earliest evidence of arthritis is a December 1992 ADC treatment record containing a diagnosis of degenerative changes of the cervical spine by x-ray.  

ADC treatment records and the 2010 VA examination show that the Veteran continues to have arthritis of the cervical spine.  However, the competent and probative evidence of record does not establish a nexus between the current disability and the Veteran's service.  Specifically, in a November 1999 ADC treatment record the Veteran reported that he had a neck fracture in 1966 and now has arthritis in his neck.  At the August 2010 VA examination, he reported that the MVA and fractured C7 occurred in 1966 and he wore a halo brace for six months but no surgery was needed.  He reported no history of re-injury to the spine but had experienced intermittent "pressure" in the area since the accident.

The Veteran has not actually identified any injury or incident in service as causing or aggravating his arthritis of the cervical spine, nor has he provided any argument relating the current disability to service.  Thus, the preponderance of the evidence shows that the Veteran's current arthritis of the cervical spine is related to his 1966 MVA, and not to service.

The Board also finds that the Veteran is not entitled to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309, as arthritis of the spine did not manifest within one year of separation from service.  The Veteran has not asserted, nor does the evidence show, that the arthritis had its onset within one year of separation.  In fact, the evidence does not show a diagnosis until 1999, more than 25 years after discharge.  

As the preponderance of the evidence shows no nexus between the current disability of arthritis of the cervical spine and service, and the disability had its onset more than one year after discharge, the Board finds that service connection is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309; Gilbert.  

The evidence shows no diagnosed arthritis of any other joint, and no diagnosed cartilage condition (claimed as deteriorating cartilage in all joints and disappearing cartilage).  The Veteran has not identified any diagnosis, symptoms, or treatment relevant to these claimed conditions.  The 2010 VA examiner conducted a musculoskeletal examination and found "[n]o acute of chronic joint or spine complaints other than those listed below."  The complaints listed are: cervical spine, bilateral hands, bilateral feet, bilateral hips, and bilateral wrists.  The claims of entitlement to service connection for hands and wrists are discussed below.  In the absence of proof of a present disability, there can be no valid claim.  Brammer.  The Board finds that there is no competent evidence of a currently diagnosed disability that can be construed as arthritis of multiple joints or a cartilage condition.  Thus, these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

I.  Wrists, hands, and related nerve damage

The Veteran claimed entitlement to service connection for right and left wrist injuries, arthritis of the bilateral hands, and related nerve damage, reporting that while serving about the U.S.S. Mahan a teletype machine fell on him and the shelf lay across both his wrists, trapping him until someone pulled the equipment off of him.  The Veteran reported that he received no medical attention at the time but had tingling and loss of sensation in both his hands, "which never went away to this day.  As time goes on, I can't seem to control the muscles in my hand so that I can write in a legible fashion."  (See December 2005 submission.)  At the August 2010 VA examination, he reported the same injury occurred in 1971, adding that it fell on his hands as well, and that he had experienced intermittent stiffness in the wrists and hands since. 

The medical evidence contains no current diagnosis or treatment of a disability of the wrists, hands, or related nerve damage.  The August 2010 VA examiner's objective examination of the wrists and hands showed normal range of motion, negative Tinel sign, negative Phalen test, no evidence of pain with motion, and no additional limitation of motion upon repetition.  X-rays of the wrists showed no significant abnormalities, no significant arthrosis, and normal bones, joints, and soft tissue.  X-rays of the hands showed no acute osseous or soft tissue pathology, no significant abnormalities, no significant osteoarthrosis, and normal bones, joints, and soft tissue.  The VA examiner found that the examinations and x-rays of the wrists and hands were normal; that there was no arthritis or deformity of the hands, and no evidence for DJD or any other hand or wrist conditions.  The Veteran reported that he had no current treatment, used no devices, had no flare-ups, and there were no effects on usual daily activities except for mild effect on handwriting.  The VA examiner's diagnoses are probative, as they are based on thorough objective testing and examination.

In an August 2011 ADC treatment record, full range of motion of all joints in the extremities was observed, and there was no synovitis of joints.  The physician stated that the Veteran's reports of musculoskeletal pain were out of proportion to the findings.  In the numerous pages of ADC treatment records dated since the claim was filed in 2005, there are no actual diagnoses by medical personnel of any disabilities of the hands, wrists, or related nerve damage.  

The Veteran is competent to report intermittent stiffness of the wrists and hands and tingling and loss of sensation in the hands since service.  Layno.  However, these reports are inconsistent with the other evidence of record.  At the 2010 VA examination, sensation in his upper extremities was normal to light touch and upper extremity muscle strength, tone, and reflexes were all normal.  The wrists and hands were normal upon objective examination and x-ray, and the examiner affirmatively denied the presence of any diagnosable disability.  Further, lay evidence may only be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Here, there is no contemporaneous or later diagnosis by a medical professional, and the Veteran is not competent to diagnose arthritis or nerve damage, as these disabilities are diagnosed by medical testing and the evidence does not show that the Veteran has the medical expertise to administer or interpret such tests.  While the Veteran is competent to describe symptoms of stiffness, tingling, and sensation loss, the Board finds his statements regarding diagnoses of arthritis and nerve damage are not competent evidence.

In the absence of proof of a present disability, there can be no valid claim.  Brammer.  As the preponderance of the competent and probative evidence shows there is no current disability of the wrists, hands, or related nerve damage, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

J.  PTSD

The preponderance of the evidence shows that the Veteran does not have a current diagnosis of PTSD.

The Veteran filed a claim for service connection for PTSD in July 2005.  In an October 2005 lay statement, the Veteran reported that he had not been "specifically diagnosed with PTSD."

In ADC treatment records dated in August 2009, a psychiatric nurse practitioner assessed "probably PTSD" based on the Veteran's reported symptoms of combat nightmares and flashbacks and noted that he had been asymptomatic for six years.  In a September 2009 ADC mental health treatment plan signed by a psychologist, PTSD was diagnosed and in a February 2010 ADC treatment record a different nurse practitioner noted an "existing" diagnosis of PTSD.  In May 2010, the ADC mental health treatment plan was reviewed and the Veteran's progress was that he reported no mental health symptoms.  As a result, the problem was discontinued and the psychologist stated that the goal (decreased frequency of nightmares and flashbacks) was achieved.  

In August 2010 the Veteran was provided with a VA PTSD examination.  The examination report contains a thorough analysis of the Veteran's medical history, reported stressors, and PTSD diagnostic criteria as defined by the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM).  The examiner found that the Veteran does not meet the clinical criteria for a diagnosis of PTSD.  Namely, he does not persistently re-experience the traumatic event.  The Board finds this opinion probative as it provides a clear conclusion with supporting data, and reasoned medical explanations connecting the two.  Stefl; Nieves-Rodriguez.

The day after the VA examination, the Veteran was seen by an ADC psychologist.  The Veteran stated, "I want to be classified [as] ADA because I need it documented that I cannot maintain a job and interact good with others.  I want doc to say I am ADA so that the VA...will listen."  The psychologist assessed that the Veteran "appears to be seeking ADA designation for secondary gain through the VA.  ...  [He] does not appear to meet the criteria for PTSD at this time."

In summary, in the August 2009 treatment record a nurse practitioner found only probable PTSD.  The September 2009 diagnosis of PTSD is signed by a psychologist but there is no discussion of the DSM criteria.  The February 2010 treatment record appears to be referring to the "existing" diagnosis made in 2009 and is not itself the result of a diagnostic assessment.  Because the VA examiner's opinion is supported by a rationale that cites to the DSM diagnostic criteria, and the 2009 ADC diagnosis of PTSD is not, the Board finds that the medical opinion of the VA examiner and the concurrent August 2010 finding by the ADC psychologist are more probative than the September 2009 ADC treatment record diagnosing PTSD.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer.  As the preponderance of the probative evidence shows there is no current diagnosis of PTSD, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

IV.  Higher rating claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection is in effect for hearing loss, rated noncompensably disabling effective August 23, 2005, under the provisions of DC 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  The Veteran contends that his hearing loss has been more severe throughout the appeal period and that a higher initial rating is warranted.

The Board notes that service connection is in effect for tinnitus, rated 10 percent disabling.  Symptoms related to service-connected tinnitus may not be considered while evaluating the service-connected hearing loss.  See 38 C.F.R. § 4.14.  The Board must avoid the evaluation of the same manifestation under different diagnoses.  Id.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  As an initial matter, the Board finds that neither exceptional pattern of hearing under 38 C.F.R. § 4.86 is present in any of the probative audiograms of record; thus, that regulation is inapplicable.  

The record contains four audiograms.  Puretone threshold levels, in decibels, were as follows: 

February 1969 (STR)

HERTZ
500
1000
2000
3000
4000
Puretone threshold levels average
Speech Discrimination
RIGHT
0
-5
0
-5
-5
-3.75
N/A
LEFT
0
-5
-5
-5
-5
-5
N/A

April 1969 (STR)

HERTZ
500
1000
2000
3000
4000
Puretone threshold levels average
Speech Discrimination
RIGHT
25
15
15
15
20
16.25
N/A
LEFT
10
15
15
10
20
15
N/A

August 2010 (VA examination report)

HERTZ
500
1000
2000
3000
4000
Puretone threshold levels average
Speech Discrimination
RIGHT
30
30
45
50
50
43.75
96
LEFT
30
35
45
55
60
48.75
88

February 2013 (VA examination report)

HERTZ
500
1000
2000
3000
4000
Puretone threshold levels average
Speech Discrimination
RIGHT
95
100
100+
100
95
99
44
LEFT
95
100
100
95
85
95
48

At the outset the Board finds that the February 2013 audiogram is not probative.  The examiner, a VA audiologist, stated the test results were not valid for rating purposes because the "Veteran was unwilling or unable to provide valid air and bone thresholds for puretone stimuli.  He was able to hear instructions presented to him at 75 dB easily but didn't respond to puretone stimuli below 85 dB."  The examiner also found the speech discrimination score was not valid because of inconsistent scores.  The Board finds this opinion probative as it is supported by a rationale and consistent with a review of the Veteran's entire history.  Schafrath; Stefl.  Thus, the 2013 audiogram will not be considered further.

The audiograms in the STRs do not show hearing loss for VA purposes in service.  The August 2010 audiogram results correspond to Level I hearing in the right ear and Level II in the left ear, pursuant to Table VI.  Pursuant to Table VII, these values result in a noncompensable evaluation.  In the absence of any additional medical evidence showing a more severe hearing disability, a compensable evaluation is not warranted.  The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (the assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Board finds that the Veteran's hearing loss symptoms have been stable throughout the appeal period and therefore staged ratings are not appropriate.  Hart; Fenderson.  

VA must also consider whether an extraschedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability has an effect on the Veteran's occupational function and daily activities.  Martinak, 21 Vet. App. at 454-55.  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  Id.  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Both VA examiners described the functional impact of hearing loss on the Veteran's ordinary conditions of life.  In August 2010 the Veteran reported difficulty understanding speech at times and the examiner found this had a significant occupational effect.  The February 2013 examiner found an impact on daily life, as the Veteran reported frequent need for repetition in conversation.  Thus, the Veteran's hearing loss is manifested by difficulty understanding speech that requires frequent repetition in conversation.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a higher disability rating for hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert. 

V.  Earlier effective date claim

The Veteran contends that an effective date prior to August 17, 2010, is warranted for the grant of service connection for tinnitus.

Under the law, the effective date for a grant of service connection disability benefits on the basis of an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (emphasis added).  Disability compensation under direct service connection may alternately be effective the day following separation from active service if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran did not file a claim of entitlement to service connection for tinnitus.  Rather, the RO inferred a claim for tinnitus when, in the course of an August 17, 2010, VA examination for hearing loss, a VA examiner noted a report of constant ringing tinnitus present since service and opined it was related to his service-connected hearing loss.  An effective date of August 17, 2010, was assigned as that was the date the issue of tinnitus was first raised.  (See September 2010 rating decision.)

The Veteran contends in his September 2010 notice of disagreement that he reported clicking in his ears to VA in a lay submission in 2005 or 2006.  However, the record contains no such report.

The first documented mention of tinnitus occurred more than one year after the Veteran's January 1973 separation from service.  There is no submission from the Veteran or a representative received prior to August 17, 2010 that can be construed as a claim for tinnitus.  As such, the RO assigned the earliest possible effective date for its grant of the benefit.  

VI.  Eligibility for DEA

Basic eligibility for certification of Dependents' Educational Assistance exists if the veteran: (1) was discharged from service under conditions other than dishonorable, or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service connected disability was in existence at the date of the veteran's death; or (4) died as a result of a service-connected disability; or, if a serviceperson (5) is on active duty as a member of the Armed forces and is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign government or power.  Service connected disability or death must have been the result of active military, naval, or air service on or after April 21, 1898.  38 C.F.R. § 3.807.

In this case, service connection is in effect for tinnitus, rated 10 percent disabling, and hearing loss, rated noncompensably disabling.  Thus, the Veteran does not have a permanent total service-connected disability.  Thus, the criteria for basic eligibility for Chapter 35 benefits are not met.  Where, as here, the law and not the evidence is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis, 6 Vet. App. 426.

VII.  TDIU

The Veteran has claimed entitlement to a TDIU, asserting that his service-connected disabilities are so severe as to preclude gainful employment.  The appeal period begins on July 13, 2005, the date of receipt of the claim.

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, service connection is in effect for hearing loss, rated noncompensably disabling effective August 23, 2005, and tinnitus, rated 10 percent disabling effective August 17, 2010.  Under 38 C.F.R. § 4.25 his combined disability rating is therefore 0 percent prior to August 17, 2010 and 10 percent thereafter.  Thus, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) at any time.

When these criteria are not met, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The RO did not refer this case for extra-schedular consideration; nor does the Board find that such referral is warranted.

In the Veteran's lay submissions and claims, he asserts he is unemployable due to psychiatric symptoms and former drug and alcohol abuse (see July 2005 claim application, September 2009 lay submission).  At no time does the Veteran assert that he is unemployable due to his hearing loss and/or tinnitus.  Moreover, while the VA examiners found that his hearing loss has a significant occupational effect, such effect is limited to difficulty understanding speech that requires frequent repetition in conversation.  The 2013 VA examiner noted only one functional impact of tinnitus: that it sometimes interferes with the Veteran's sleep.  Thus, there is neither lay nor medical evidence supporting a finding that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

As the preponderance of the evidence does not show that he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, the Board does not find that referral for extraschedular consideration is warranted.  38 C.F.R. § 4.16(b).  As the Veteran fails to meet the criteria for a TDIU under either 38 C.F.R. § 4.16(a) or §4.16(b) the Board finds that entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

VIII.  Entitlement to NSC Pension

Pension benefits are paid to Veterans who meet service requirements and who are permanently and totally disabled from non-service connected disability.  The rate at which payments are made is reduced by the amount of the Veteran's annual income.  38 U.S.C.A. § 1521.  However, 38 U.S.C.A. § 1505 provides that where a Veteran has no spouse or children who would otherwise receive the pension benefit, beginning 61 days after imprisonment for conviction of a felony or misdemeanor, and ending when imprisonment ends, Veterans are disqualified for pension.  38 U.S.C.A. § 1505 (a), (b).  Here, the Veteran has been incarcerated for a felony conviction since the late 1980's.  The record does not show he has a spouse or minor children.  In these circumstances, there is no basis for an award of pension benefits.  


ORDER

Service connection for Agent Orange exposure is denied.

Service connection for drug abuse is denied.

Service connection for alcoholism is denied.

Service connection for atrophy is denied.

Service connection for a ichthyosis is denied.

Service connection for a skin condition, claimed as eczema and cancerous and precancerous lesions on the face and body, is denied.

Service connection for an eye condition is denied.

Service connection for a prostate condition is denied.

Service connection for hypertension, claimed as arteriosclerosis, cardiovascular disease, and high blood pressure, is denied.

Service connection for hypothyroidism is denied.

Service connection for a gastrointestinal condition (including GERD, acid reflux, chronic indigestion, irritable stomach, chronic constipation, and bowel problems) is denied.

Service connection for a right knee condition is denied.

Service connection for arthritis of the bilateral hips is denied.

Service connection for arthritis of the bilateral feet is denied.

Service connection for a low back condition is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for arthritis of multiple joints, including the cervical spine, is denied.

Service connection for a cartilage condition is denied.

Service connection for bilateral wrist injuries and related nerve damage is denied.

Service connection for arthritis of the bilateral hands is denied.

Service connection for PTSD is denied.

A compensable initial rating for bilateral hearing loss is denied.

An effective date prior to August 17, 2010, for the grant of service connection for tinnitus is denied.

Eligibility for DEA benefits under 38 U.S.C. Chapter 35 is denied.

Entitlement to a TDIU is denied.

Entitlement to NSC pension is denied.  


REMAND

For the following reasons, the Board finds that the issue of entitlement to service connection for a respiratory disability must be remanded.

The Board has consolidated the issues of COPD, asthma, and bronchitis into the single issue of a respiratory disability.  The 2010 VA examiner found, based on chest x-ray and pulmonary function testing, that the Veteran's only current diagnosed respiratory disability is COPD, and that there is no current evidence for asthma or chronic or acute bronchitis.

A respiratory disability was not noted on the February 1969 entrance medical examination.  In his contemporaneous report of medical history, the Veteran reported a history of asthma but the physician elaborated that he had not had it since age 12.  While this alone is not sufficient to establish a pre-existing condition, the obvious and manifest lay and medical evidence confirms that the Veteran had asthma and bronchitis prior to service.  In an April 1969 report of medical history, the Veteran reported a history of asthma but "none since childhood," and the physician elaborated that there was prior treatment for minor respiratory infections with no sequelae or complications and "no asthma or hay fever for years.  Not considered disabling."  In an August 1969 STR, the physician noted a history of chest infections and asthma.  In a letter dated July 1970 included in the STRs, a private physician stated that the Veteran suffered from asthma as a child to the age of 13 and the "severe illness and colds frequently led to severe attacks requiring intensive therapy.  He has not had any asthmatic attacks since that age, but continues to develop bronchitis, almost uniformly, after a head cold."  The Veteran has repeated this history of asthma from early childhood through early teenagehood to medical personnel many times (see December 1975 VA treatment record, January 1990 ADC treatment record, June 1990 and December 2010 lay statements, and legal documents).  

STRs show that when he entered service in February 1969, the Veteran had not had any respiratory attacks or symptoms in many years.  However, in April 1969 and October 1969 the Veteran was diagnosed with upper respiratory infections.  In December 1969 he had a normal chest x-ray but in June 1971 he had difficulty breathing.  In August 1972 he had abnormal wheezing of both lung fields and in October 1972 a chest x-ray was ordered for bilateral mild wheezing and mild asthma.  In November 1972 the Veteran was seen for "sudden onset of difficult and labored breathing."  The physician noted that the Veteran "has history of asthma since age 4, has not had severe attack since entering military."  He was diagnosed with bronchitis and complicating asthma.  Shortly thereafter he was admitted to Balboa Naval Hospital for treatment of "acute asthma and bronchopneumonia."  He was hospitalized for two weeks for pneumonia diagnosed by x-ray.  In the hospitalization record, the Veteran reported a history of severe asthma as a child and that he "had had pneumonia, bronchitis, and asthma on several occasions in the past.  There had been no problem with asthma subsequent to age 14."

Post-service treatment records show periodic episodes of bronchitis, upper respiratory infections, and bronchial asthma (see VA treatment records dated in November 1985 and ADC treatment records dated from September 1990 to September 2001).  The first mention of COPD occurs in the mid-1990s in the ADC treatment records and the Veteran has been regularly diagnosed and treated for COPD ever since.

As the clear and unmistakable evidence demonstrates that asthma and bronchitis existed prior to service, the Board finds that it is necessary to obtain a medical opinion addressing whether the Veteran has a current disability of asthma or bronchitis, and if so, whether any such current disability was aggravated or worsened by service.  The Veteran has also asserted that he was exposed to asbestos in service when, as a radioman, he pulled all the cable that wired the U.S.S. Mahan's transmitter from one end of the ship to the other.  In a December 2010 lay submission he stated "All of these cables were covered with the sprayed on insulation and soundproofing (as was the ceiling) that contained asbestos."  He was not provided with nose or mouth protection and stated, "I inhaled this stuff 8 hours per day, 7 days a week for months."  As COPD appears to be a separate diagnosis from asthma or bronchitis and did not appear in the record until 25 years after service, the medical opinion should also address whether the COPD is related to service, including any possible asbestos exposure.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary authorization, request treatment records from the Arizona Department of Corrections dated from January 2013 to the present.

2.  After completing the above and any other appropriate development, obtain an appropriate medical opinion addressing the Veteran's respiratory disability.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished. The claims files must be made available to and reviewed by the evaluator, and the evaluator should note such review in the report.  The evaluator should address the following:

a.  State whether the Veteran has had a disability of asthma or chronic bronchitis at any time since July 2008.

b.  If the evaluator finds a current disability of asthma and/or chronic bronchitis, state whether it is clear that the Veteran's childhood asthma and/or bronchitis worsened or was aggravated during service (beyond its normal progression).  

The evaluator should be aware that the Board has found that the Veteran was not exposed to herbicides in service.  The evaluator should address the Veteran's December 2010 report of asbestos exposure in service.

If the evaluator finds that the asthma and/or bronchitis was aggravated or worsened in service, please state whether this aggravation caused or aggravated the Veteran's current COPD.

c.  State whether it is at least as likely as not that the Veteran's current COPD is otherwise related to or had its onset during service.  The evaluator should address the Veteran's December 2010 report of asbestos exposure in service.

A complete rationale for the conclusions reached should be set forth.  

3.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 




or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


